825 F.2d 410
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ASPHALT PRODUCTS CO., INC., Petitioner-Appellant, Cross-Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee,Cross-Appellant.
Nos. 84-1841, 84-1882
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1987.

ORDER
Before LIVELY, Chief Judge, and JONES and NELSON, Circuit Judges.


1
By a decision filed July 17, 1986, this court affirmed a decision of the United States Tax Court in part and reversed in part.  The partial reversal required the Commissioner of Internal Revenue to recompute a negligence penalty under 26 U.S.C. Sec. 6653(a)(1) to apply only to a portion of the deficiency in income taxes upheld by the Tax Court and this court, rather than to the entire deficiency.


2
The Supreme Court granted the Commissioner's petition for a writ of certiorari on June 1, 1987, and by a per curiam opinion entered the same day, reversed the decision of this court limiting the amount of the negligence penalty.  Commissioner of Internal Revenue v. Asphalt Products Co., Inc., 55 U.S.L.W. 3806 (1987).  The case was remanded to this court for further proceedings.


3
In conformity with the opinion of the Supreme Court, the decision of the Tax Court is now affirmed in all respects, including the imposition of a $7,716.61 negligence penalty.